Title: To Benjamin Franklin from the Baron de Holtzendorff, 24 June 1779
From: Holtzendorff, Louis-Casimir, baron de
To: Franklin, Benjamin


Sir
Paris, june 24th. 1779.
I think it incumbent on myself to inform you, that yesterday in the after noon I found young Mr. cocheran quit Sick, possessed by a very strong Feever, which I fear may be the Effect, or consequence, of an accident, called in french, un Effort, he proved, so told me Mr. Le coeur, on thursday last week. His father, very much estimed, I believe, by yourself, would be undoubtedly exceedingly obliged to you, if you will sent to the young gentleman a good Surgon, or doctor, where care would prevent the ill consequences of such bad Events for the young people. I ardently take this opportunity for renewing to yourself the very respectful Sentiments with which I have the honour to remain Sir your most obedt. honnbl servant
LE Baron DE HOLTZENDORFF
 
Notation: Baron D’holkendor Paris june 24e. 1779.
